 

Exhibit 10.3

 

GENERAL ASSIGNMENT OF PURCHASE AND SALE CONTRACT

 

THIS ASSIGNMENT OF PURCHASE AND SALE CONTRACT (this “Assignment”) is dated as of
August 15, 2018, and is entered into between The Procaccianti Group, LLC, a
Rhode Island limited liability company (the “Assignor”), and Procaccianti Hotel
REIT, Inc., a Maryland corporation and its (indirect) subsidiaries PHR TCI OPCO
SUB, LLC, a Delaware limited liability company PHR TCI, LLC, a Delaware limited
liability company (collectively, the “Assignee”).

 

A.          Assignor is the purchaser under that certain Agreement of Purchase
and Sale by and between GRAND TRAVERSE HOTEL PROPERTIES, LLC, a Michigan limited
liability company

(the “Seller”) dated as of March 8, 2018 (as amended, the “Agreement”), with
respect to certain real property known as Hotel Indigo, Traverse City located at
263 West Grandview Parkway, Traverse City, Michigan; and

 

B.           Assignor desires to assign to Assignee all of Assignor's right,
title and interest in and under the Agreement to Assignee; and

 

C.           Assignee desires to accept such assignment and assume all of
Assignor's duties and obligations thereunder.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Assignor and Assignee
agree as follows:

 

1.           Assignor assigns, transfers and sets over to Assignee all of
Assignor's right, title and interest in and under the Agreement and any other
permits, rights and obligations arising under the Agreement or the property
described therein;

 

2.           Assignee hereby accepts such assignment and assumes and agrees to
perform all of Assignor's duties and obligations arising under the Agreement.

 

3.           Assignor represents and warrants to Assignee that the Agreement is
in full force and effect. Assignor is not in default under the Agreement and the
Seller thereunder has no defense, counterclaim or right of setoff against
Assignor; Assignor owned the purchaser's interest under the Agreement and has
the right and authority to make this Assignment, and has not previously
assigned, transferred or otherwise encumbered its rights under the Agreement.

 

[Execution appears on the following page(s).]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed as of the day and year first above written.

 

  ASSIGNOR:       The Procaccianti Group, LLC         By: /s/ James A.
Procaccianti          James A. Procaccianti, a Manager         ASSIGNEE:      
PHR TCI, LLC         By: /s/ Ron M. Hadar     Ron M. Hadar     Authorized
Signatory

 

 Page 2 

